IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                        FILED
                                                                     December 3, 2007
                                     No. 07-10881
                                                                   Charles R. Fulbruge III
                                                                           Clerk
IN Re: SEALED APPELLANT

SEALED APPELLANT

                    Appellant

v.

SEALED INTERVENOR

                    Intervenor–Appellee



                  Appeal from the United States District Court
                       for the Northern District of Texas
                                  (07-MC-41)


Before REAVLEY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      The judgment of the district court is affirmed for the reason that there was no
abuse of discretion by that court, and we could not say under this record that this court
should order discovery pursuant to 28 U.S.C. § 1782, before the German court has
ruled on the same discovery request.
      AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.